Simon Honig appeals from the judgment of the district court dismissing his claims pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Honig alleged violations of his Eighth Amendment right to be free from cruel and unusual punishment and his Fourteenth Amendment rights to due process and equal protection.
We affirm for substantially the reasons stated in the district court’s opinion. See Honig v. Bloomberg, No. 1:08-cv-00541 (DAB) (S.D.N.Y. Dec. 8, 2008).
Finding no merit in Honig’s remaining arguments, we hereby AFFIRM the judgment of the district court.